Citation Nr: 0512483	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for right shoulder 
dislocation (claimed as residuals of damage to the right arm 
and right shoulder).



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active military service from May 1942 to 
December 1945.

This appeal arises from a September 2000 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for service connection for "right shoulder dislocation 
(claimed as residuals of damage to the right arm and right 
shoulder)."  

In October 2002, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
February 2005, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.  

Finally, it is noted that in various pieces of 
correspondence, the veteran has referred to disability 
involving his neck; however, the context of these references 
is unclear.  If he means to claim disability benefits based 
on a neck condition apart from the shoulder condition now in 
issue, he should notify the RO of his intentions.


FINDING OF FACT

The veteran does not have residuals of a right shoulder 
dislocation that are related to his service.


CONCLUSION OF LAW

Residuals of a right shoulder dislocation were not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The appellant asserts that service connection is warranted 
for residuals of a right shoulder dislocation.  He asserts 
that he incurred the claimed condition during service as a 
result of an accident while loading fuel at Port Moresby, New 
Guinea, in April 1945.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The Board notes that there is no allegation that this injury 
occurred during participation in combat, and that the 
provisions of 38 U.S.C.A. § 1154(b) are therefore not for 
application.  

The evidence in this case consists of a letter from Paul W. 
Brazis, M.D., dated in January 1986, reports from the Mayo 
Clinic in Jacksonville, dated in 1987, reports from Beaches 
Family Medicine (BFM) (to include reports from "Beaches Ear, 
Nose, and Throat, P.A.," and from John C. Tanner, D.O.), 
dated between 1999 and 2003, and an X-ray report from Baptist 
Health, dated in November 2004.  

Overall, this evidence shows that the veteran reported a 
history of a right shoulder injury during service, and a 
history of back pain.  Dr. Brazis' letter notes that the 
veteran complained of neck stiffness and "posterior cervical 
pain over the last few months," and that he had "a history 
of posterior cervical pain which is likely secondary to 
cervical spondylosis and related muscle contraction 
headache."  The BFM reports show that the veteran's 
complaints included "radicular arm pain" that extended from 
the neck, and note that he has (otherwise unspecified) 
osteoarthritis, radicular pain syndrome and minimal spinal 
stenosis, a "recent flair of gouty arthritis," 
"intermittent flares of chronic neck pain," and "flair of 
myofacial neck pain."  An associated magnetic resonance 
imaging (MRI) report, dated in December 1999, contains an 
impression noting minimal degenerative disc disease and mild 
spinal canal stenosis at C5-6.  The veteran's prescriptions 
were noted to include medication for "neck pain or 
stiffness."  The Baptist Health X-ray report, dated in 2004, 
contains an impression noting mid-cervical levoscoliosis, 
cervical spondylosis, and mild spondylolisthesis at C4-5 most 
likely due to facet arthropathy.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, there is no competent evidence of 
record which shows that the veteran has residuals of a right 
shoulder dislocation.  Rather, the medical evidence indicates 
that the veteran has cervical pain and "radicular arm pain" 
that are related to his cervical spine disorders.  See e.g., 
Dr. Bravis' letter; BFM reports.  Furthermore, there is no 
competent evidence linking a right shoulder disability to the 
right shoulder injury claimed to have been sustained during 
the veteran's.  Further, there is no reference to right 
shoulder disability for many years after service, and this 
lengthy period without treatment or complaint is evidence 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that it must be denied.  

The Board has considered the appellant 's written testimony 
submitted in support of the arguments that the claimed 
condition should be service connected.  These statements are 
not competent evidence of a diagnosis, or a nexus between the 
claimed condition and the appellant's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claim must be denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id. This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in December 
2001, May 2003, and March 2004 (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to reopen his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and three supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a May 2002 
SOC and November 2004 SSOC.  Finally, the Board notes that in 
March 2004, it remanded this claim for additional 
development, to include making an attempt to obtain records 
from physicians identified as "Dr. Hilton" and "Dr. 
Brinks."  In compliance with the Board's remand, that same 
month the RO sent the veteran a VCAA notification letter in 
which he was requested to identify all relevant treatment and 
to submit appropriate authorizations.  However, there is no 
record of a reply to the RO's March 2004 VCAA letter, nor 
does the record otherwise show that the veteran ever 
submitted an authorization for the release of the records 
identified in the Board's remand.  The Board therefore finds 
that the RO has substantially complied with the remand 
directives and that a new remand is not required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the veteran's service medical records ("SMRs") are not 
available and may have been destroyed in the 1973 fire at the 
National Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In June 1982, the NPRC reported that the veteran's service 
medical records could not be found.  In August 2000, the RO 
contacted the veteran by telephone and by mail, and requested 
that he provide any service medical records.  See August 2000 
letter from RO to the veteran; "report of contact" (VA Form 
119), dated in August 2000.  Therefore, the Board finds that 
the RO has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  With regard to other 
medical evidence, the RO satisfied its duty to assist the 
appellant by obtaining the veteran's available non-VA 
treatment records.  Although, the veteran has not been 
afforded a VA examination covering the claimed disability, 
and an etiological opinion has not been obtained, the Board 
finds that the evidence, discussed supra, which indicates 
that the veteran does not have the claimed condition, 
warrants the conclusion that a remand for examination and/or 
opinion, or any other development, is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for residuals of a right shoulder 
dislocation is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


